     Case 3:21-cr-00625-JLS Document 22 Filed 07/21/21 PageID.38 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10                               (HON. JANIS L. SAMMARTINO)
11
12        UNITED STATES OF AMERICA,                   )    Case No. 21CR0625-JLS
                                                      )
13                     Plaintiff,                     )    ORDER CONTINUING
                                                      )    MOTION HEARING/TRIAL
14              vs.                                   )    SETTING AND EXCLUDE
                                                      )    TIME
15        MARIO MUNOZ-SALAZAR,                        )
                                                      )
16                  Defendant.                        )
          _______________________________             )
17
18            Pursuant to joint motion [Doc No. 21), IT IS HEREBY ORDERED that
19      Motion Hearing/Trial Setting shall be continued from July 23, 2021 to September 3,
20      2021 at 1:30 p.m.
21            For the reasons set forth in the joint motion, the Court finds that the ends of
22      justice will be served by granting the requested continuance, and these outweigh the
23      interests of the public and the defendant in a speedy trial. Accordingly, the delay
24      occasioned by this continuance is excludable pursuant to 18 U.S.C.
25      § 3161(h)(7)(B)(i).
26            IT IS SO ORDERED.
27             07/21/2021
        DATED:_____________                   _________________________________
                                              Honorable Janis L. Sammartino
28                                            United States District Judge
